         Case 1:21-cr-00116-DLF Document 1-1 Filed 01/12/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :       Case No:
                                              :
v.                                            :       18 U.S.C. § 1752(a)
                                              :       (Restricted Building or Grounds)
                                              :
                                              :       40 U.S.C. § 5104(e)(2)
WILLIAM MCCALL CALHOUN, JR                    :       (Violent Entry or Disorderly Conduct)
         Defendant.                           :
                                              :       18 U.S.C. § 1512(c)(2)
                                              :       (Tampering With a Witness, Victim, or
                                              :       an Informant)
                                              :
                                              :       UNDER SEAL
                                              :

                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                            AND ARREST WARRANT

       I, Ryan E. Genry, being first duly sworn, hereby depose and state as follows:

                                  PURPOSE OF AFFIDAVIT

       1.      This Affidavit is submitted in support of a Criminal Complaint charging WILLIAM

MCCALL CALHOUN, JR. with violations of 18 U.S.C. § 1752(a), 40 U.S.C. § 5104(e), and 18

U.S.C. § 1512(c)(2). I respectfully submit that this Affidavit establishes probable cause to believe

that CALHOUN (1) did knowingly enter or remain in any restricted building or grounds without

lawful authority, or did knowingly, and with intent to impede or disrupt the orderly conduct of

Government business or official functions, engage in disorderly or disruptive conduct; (2) did

willfully and knowingly engage in disorderly or disruptive conduct, at any place in the Grounds or

in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct of

a session of Congress or either House of Congress, or the orderly conduct in that building of any

deliberations of either House of Congress; and (3) corruptly did obstruct, influence, or impede any



                                                  1
         Case 1:21-cr-00116-DLF Document 1-1 Filed 01/12/21 Page 2 of 13




a proceeding before the Congress. Specifically, on or about January 6, 2021, CALHOUN traveled

to Washington, D.C. and knowingly and willfully joined and encouraged a crowd of individuals

who forcibly entered the U.S. Capitol and impeded, disrupted, and disturbed the orderly conduct of

business by the United States House of Representatives and the United States Senate.

                                BACKGROUND OF AFFIANT

       2.      I have been a Special Agent with the Federal Bureau of Investigation since January,

2018. I am currently assigned to the Atlanta Field Office, Albany Resident Agency of the FBI. As

an FBI Agent, I have participated in numerous investigations involving unlawful narcotics

distribution, organized crime, bank robberies, threats cases, unlawful firearms cases and other

violent criminal offenses. In these investigations, I have been involved in the application for and

execution of numerous arrest and search warrants related to the aforementioned criminal

offenses. Through my training and experience, I am familiar with the actions, habits, traits,

methods, and terminology utilized by violent criminal offenders.

       3.      Unless otherwise stated, the information in this Affidavit is either personally known

to me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

probable cause to support an application for an arrest warrant, it does not contain every fact known

by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.

                                         BACKGROUND

       4.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count of



                                                 2
         Case 1:21-cr-00116-DLF Document 1-1 Filed 01/12/21 Page 3 of 13




the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

2020. The joint session began at approximately 1:00 p.m. Vice President Mike Pence was present

and presiding in the Senate chamber.

       5.      With the joint session underway and with Vice President Mike Pence presiding, a

large crowd gathered outside the U.S. Capitol. Temporary and permanent barricades surround the

exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep

the crowd away from the Capitol building and the proceedings underway inside. At approximately

2:00 p.m., certain individuals in the crowd forced their way through, up, and over the barricades

and officers of the U.S. Capitol Police, and the crowd advanced to the exterior façade of the

building. At such time, the joint session was still underway and the exterior doors and windows of

the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police attempted

to maintain order and keep the crowd from entering the Capitol; however, shortly after 2:00 p.m.,

individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows. Shortly

thereafter, at approximately 2:20 p.m., members of the United States House of Representatives and

United States Senate, including the President of the Senate, Vice President Mike Pence, were

instructed to—and did—evacuate the chambers. Accordingly, the joint session of the United States

Congress was effectively suspended until shortly after 8:00 p.m. Vice President Pence remained in

the United States Capitol from the time he was evacuated from the Senate Chamber until the session

resumed.

            Americus, Georgia Resident McCall Calhoun’s Use of Social Media to
               Post Threatening Communications Prior to January 6, 2021

       6.      On November 12, 2020, the FBI National Threat Operation Center received a

phone call from a concerned citizen who provided information concerning an individual named

McCall CALHOUN. The caller stated that CALHOUN is a lawyer who resides in Americus,

                                                3
        Case 1:21-cr-00116-DLF Document 1-1 Filed 01/12/21 Page 4 of 13




Georgia and was making threats on social media platforms to include Facebook, Twitter and

Parler. According to the caller, CALHOUN had posted a message encouraging people to storm

Washington D.C. and peacefully protest while openly carrying firearms. The caller also read

messages CALHOUN had purportedly posted stating:

            a. “some of you will live long enough to be exterminated with extreme prejudice”;

            b. “it’s going to be hard to buy a beer when Democrats are being shot on site [sic];”

                 and

            c.   “we are going to kill every last communist who stands in Trump’s way”

            Calhoun’s Use of Social Media to Document his Violent Intention and
                           Participation in Storming the Capitol

       7.        This investigation began on January 6, 2021, when I was provided with a video

CALHOUN had posted on Facebook of himself inside the U.S. Capitol earlier that day.

CALHOUN posted a message with the video: “After we had forced our way in but before the cops

were rout…” An image of the Facebook post is enclosed as Enclosure 1.

                                           ENCLOSURE 1




                                                 4
         Case 1:21-cr-00116-DLF Document 1-1 Filed 01/12/21 Page 5 of 13




       8.      The FBI subsequently obtained additional messages and images on CALHOUN’s

social media pages revealing evidence that CALHOUN intended to and did travel to Washington,

D.C. on January 6, 2021, to protest what he believed to be fraud in the 2020 presidential election

and to “storm” the Capitol.

       9.      On December 29, 2020, CALHOUN posted a message to his Parler page that read:

“Being physically present in Washington on January 6 is of key importance. We the people have

no other realistic option to communicate our unwavering intent to demand fair elections now and

forever – or else. I’ll see you there!” That Parler post is enclosed as Enclosure 2.

                                        ENCLOSURE 2




       10.     On January 5, 2021, CALHOUN posted a message on his Parler page that read:

“Headed to D.C. to give the GOP some back bone – to let them know this is their last chance to

Stop The Steal – or they are going to have bigger problems than these coddled Antifa burning

down their safe spaces. DC announced it is ‘banning guns’ when we storm the Capitol tomorrow.

Very illegal. Whether the police can enforce their gun laws depends on how many armed Patriots

show up. Ironically, in the long list of firearms and weapons banned by the DC ordinance,


                                                  5
        Case 1:21-cr-00116-DLF Document 1-1 Filed 01/12/21 Page 6 of 13




tomahawks are not mentioned, meaning there is no prohibition against carrying a tomahawk as

long as it is not used offensively! The tomahawk revolution – real 1776.” The Parler post is

enclosed as Enclosure 3.

                                      ENCLOSURE 3




       11.     On January 6, 2021, CALHOUN posted on his Facebook page a photograph from

outside the U.S. Capitol with this message: “We’re going to get inside the Capitol before this

ends.” That Facebook post is enclosed as Enclosure 4.




                                               6
        Case 1:21-cr-00116-DLF Document 1-1 Filed 01/12/21 Page 7 of 13




                                      ENCLOSURE 4




       12.    Near January 6, 2021, CALHOUN also posted a message to Facebook that stated:

“Patriots have taken the Capitol Building. We overran multiple police barricades and swarmed the

building. We busted through – thousands of us swarmed in.” The message also states that

CALHOUN and others pushed through a “police barricade inside” the Capitol, “swarmed

Congress yelling the names of various members,” and “stormed upstairs . . . looking for members

of Congress, as we physically owned the Capitol . . . .” The message also states that “all law

enforcement had retreated to the perimeter.” CALHOUN boasted in the message that he was

among “the first of us who got upstairs kicked in Nancy Pelosi’s office door and pushed down the




                                               7
        Case 1:21-cr-00116-DLF Document 1-1 Filed 01/12/21 Page 8 of 13




hall toward her inner sanctum.” CALHOUN described this as “the mob howling with rage.” That

Facebook post is enclosed as Enclosure 5.

                                       ENCLOSURE 5




       13.    Near January 6, 2021, CALHOUN posted another Facebook message that stated:

“Today the American People proved that we have the power. We physically took control of the

Capitol Building in a hand to hand hostile takeover. We occupied the Capitol and shut down the

Government – we shut down their stolen election shenanigans.” That Facebook message is

enclosed as Enclosure 6.



                                              8
         Case 1:21-cr-00116-DLF Document 1-1 Filed 01/12/21 Page 9 of 13




                                        ENCLOSURE 6




       14.     CALHOUN posted a photograph on Facebook with the caption: “The rotunda of

the Capitol, occupied by the People in a hostile takeover, Jan. 6.” That Facebook post is enclosed

as Enclosure 7.




                                                 9
        Case 1:21-cr-00116-DLF Document 1-1 Filed 01/12/21 Page 10 of 13




                                       ENCLOSURE 7




               Calhoun Admits To His Participation in the Siege at the Capitol
                          In an Atlanta Newspaper Interview
       15.     On January 8, 2021, the Atlanta Journal Constitution published an article entitled:

"AJC EXCLUSIVE: Georgia Attorney Among Those Who Broke Into U.S. Capitol.” 1 The title

of the article is accompanied by a picture of CALHOUN. The article states, “When hundreds of

pro-Trump protesters stunned and horrified the nation by forcing their way into the United States

Capitol Wednesday, self-described ‘Anti-communist Counter-Revolutionary’ McCall Calhoun



       1
         https://www.ajc.com/news/georgia-attorney-among-those-who-broke-into-the-us-
capitol/MF3IWF57WRGHBO2G2GTSZII374/ (last accessed January 12, 2021).

                                                10
        Case 1:21-cr-00116-DLF Document 1-1 Filed 01/12/21 Page 11 of 13




was among the first through the doors.” The article quotes CALHOUN's social media messages

related to the events of January 6.      CALHOUN is quoted: “The crowd was of one mind.

Everybody there had the same attitude. They felt they had been robbed of a fair election and the

Congress wasn't listening to them[.]” CALHOUN described as the event as “civil disobedience.”

He told the paper: “Anyone who claims it was anything other than civil disobedience was not

there[.]” In noting CALHOUN’s various posts in the months leading up to the rally warning “of

a coming civil war,” the article quotes CALHOUN in an October social media post as stating:

“we’ve got to get serious about stopping them by force of arms.” CALHOUN acknowledged, “It

probably wasn't the best idea, but it was what this group of people did,” and that, “I would freely

admit that I trespassed, but I did it for the love of my country.”

                                 CONCLUSIONS OF AFFIANT

       16.      Based on the foregoing, your Affiant submits that there is probable cause to believe

that CALHOUN violated:

             a. 18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or remain in any

                restricted building or grounds without lawful authority to do so; (2) knowingly, and

                with intent to impede or disrupt the orderly conduct of Government business or

                official functions, engage in disorderly or disruptive conduct in, or within such

                proximity to, any restricted building or grounds when, or so that, such conduct, in

                fact, impedes or disrupts the orderly conduct of Government business or official

                functions; (3) knowingly, and with the intent to impede or disrupt the orderly

                conduct of Government business or official functions, obstruct or impede ingress or

                egress to or from any restricted building or grounds; or (4) knowingly engage in any

                act of physical violence against any person or property in any restricted building or



                                                  11
Case 1:21-cr-00116-DLF Document 1-1 Filed 01/12/21 Page 12 of 13




     grounds; or attempts or conspires to do so. For purposes of Section 1752 of Title 18,

     a restricted building includes a posted, cordoned off, or otherwise restricted area of

     a building or grounds where the President or other person protected by the Secret

     Service is or will be temporarily visiting; or any building or grounds so restricted in

     conjunction with an event designated as a special event of national significance; and

  b. 40 U.S.C. § 5104(e)(2), which makes it a crime for an individual or group of

     individuals to willfully and knowingly (A) enter or remain on the floor of either

     House of Congress or in any cloakroom or lobby adjacent to that floor, in the

     Rayburn Room of the House of Representatives, or in the Marble Room of the

     Senate, unless authorized to do so pursuant to rules adopted, or an authorization

     given, by that House; (B) enter or remain in the gallery of either House of Congress

     in violation of rules governing admission to the gallery adopted by that House or

     pursuant to an authorization given by that House; (C) with the intent to disrupt the

     orderly conduct of official business, enter or remain in a room in any of the Capitol

     Buildings set aside or designated for the use of— (i) either House of Congress or a

     Member, committee, officer, or employee of Congress, or either House of Congress;

     or (ii) the Library of Congress; (D) utter loud, threatening, or abusive language, or

     engage in disorderly or disruptive conduct, at any place in the Grounds or in any of

     the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly

     conduct of a session of Congress or either House of Congress, or the orderly conduct

     in that building of a hearing before, or any deliberations of, a committee of Congress

     or either House of Congress; (E) obstruct, or impede passage through or within, the

     Grounds or any of the Capitol Buildings; (F) engage in an act of physical violence



                                       12
        Case 1:21-cr-00116-DLF Document 1-1 Filed 01/12/21 Page 13 of 13




                in the Grounds or any of the Capitol Buildings; or (G) parade, demonstrate, or picket

                in any of the Capitol Buildings.

             c. 18 U.S.C. § 1512(c)(2), which makes it a crime to corruptly obstruct, influence, or

                impede any official proceeding—to include a proceeding before the Congress--or

                make an attempt to do so.

       17.      As such, I respectfully request that the court issue an arrest warrant for CALHOUN.

The statements above are true and accurate to the best of my knowledge and belief.


                                              _________________________________
                                              SPECIAL AGENT RYAN E. GENRY
                                              FEDERAL BUREAU OF INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 12 day of January, 2021.                               Zia M. Faruqui
                                                                   2021.01.12 18:07:28
                                                                   -05'00'
                                              ___________________________________
                                              HON. ZIA M. FARUQUI
                                              U.S. MAGISTRATE JUDGE




                                                   13
